Citation Nr: 1039990	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, J. C.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to October 1997, 
with over 6 years and 9 months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for spondylosis of the 
lumbar spine (claimed as a low back condition).

This appeal was previously before the Board and the Board 
remanded the claim in April 2010 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

In December 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

A chronic low back disability was not shown during service or for 
several years thereafter, and there is no probative opinion 
linking the current low back disability to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a March 2005 letter, issued prior to the rating decision on 
appeal, and an April 2010 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The April 
2010 letter also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated in 
August 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the report of a VA examination, post-service private 
treatment records, and written statements and testimony provided 
by the Veteran and his spouse.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by attending a VA examination, providing testimony 
during a hearing before the undersigned Veterans Law Judge, 
responding to notices, and submitting evidence and argument.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts that he is entitled to service connection for 
a current low back disability because it is the result of his 
duties as a pattern maker during active service, which involved 
lifting 100 pound bags of sand and swinging a sledgehammer.  He 
has also recently related his low back disability to a bicycling 
accident during active service.

Turning to the evidence, the service treatment records reveal 
that the Veteran sought treatment in July 1987 for lower back 
pain which had been present for one month.  He denied any trauma, 
but reported that he had been riding a bicycle 18 miles to work 
for three weeks.  The Veteran also denied leg weakness or pain 
down the legs.  Upon physical examination, the examiner noted 
that the Veteran did not have a limp.  The back had mild 
tenderness at L4-5, with no referred pain.  The impression was 
mechanical low back pain.  The Veteran was referred to physical 
therapy.  The service treatment records are negative for further 
complaints, findings, or treatment with regards to the low back.  
During the October 1997 separation examination, the Veteran 
denied a history of recurrent back pain, and upon clinical 
evaluation, the spine was evaluated as normal.

Treatment reports from the Naval Ambulatory Care Center show 
complaints of right hip pain in August 1998.  In March 2001, the 
Veteran presented for treatment with complaints of back pain of 
several years duration.  The Veteran denied any injury but 
reported that he worked on a job that requires a lot of back 
bending.  That flare-up had started the day before.  After a 
physical examination, the assessment was sacroiliitis, acute 
exacerbation, and sacroiliac somatic dysfunction.  A radiologic 
examination revealed that there was spondylolosis of L5 and first 
degree spondylolisthesis of L5 and S1.  No acute bone injury or 
disease was shown.  Further, in April 2001, the Veteran 
complained of having experienced lower back pain for three years.  
He denied a specific injury.  After a physical examination, the 
assessment was degenerative joint disease of the lumbar spine and 
right sacroiliitis.

Additionally, private treatment records indicate that during 
physical therapy in April and May 2001, the Veteran reported 
having had low back pain for three years and was diagnosed with 
low back and right hip pain with spondylosis and first degree 
spondylolisthesis at L5-S1.  Further, from March through June 
2006, the Veteran received treatment from a private chiropractor, 
Dr. Amato.  In the March 2006 patient case history, the Veteran 
reported having had lower back pain for 5 to 6 years.  Several 
diagnoses involving the low back were indicated, including lumbar 
neuralgia, spondylolisthesis, deconditioning syndrome, and 
myofascitis.  The Veteran underwent magnetic resonance imaging 
(MRI) of the lumbar spine in April 2006.  The impression was 
narrowing of the right L5-S1 neural foramen due to disc bulge and 
intervertebral osteophytes, and suspicious for bilateral 
spondylolysis at L5 with mild anterolisthesis of L5 on S1.  

A December 2009 letter from the Veteran's primary care physician, 
Dr. Carter, indicates that the Veteran has had osteoarthritis of 
the hips, knees, and spine, and spondylolisthesis and 
sacroiliitis.  She stated that such joint conditions originate 
from chronic use of the joints affected, and that it is known 
that repetitive, long term use (years) is what causes these 
conditions to occur.

In June 2010, the Veteran was provided with a VA spine 
examination, during which the claims file was reviewed.  The 
Veteran reported that he began having low back pain in 1987 which 
was intermittent.  After he was separated from service, he was 
seen in 1998 for back pain.  After a review of the claims file, 
examination of the Veteran, and reviewing the results of the 
March 2001 X-rays of the lumbar spine, the diagnoses were 
spondylolosis of L5 and first degree spondylolithesis of L5 on 
S1.  However, with regards to whether it is at least as likely as 
not that the Veteran's current low back disability arose during 
service or is otherwise related to service, the examiner opined 
that he could not resolve this issue without resorting to mere 
speculation.  The examiner's rationale as to why he was unable to 
provide an opinion was that based on a review of the medical 
records, medical literature, and his clinical experience, the 
Veteran did have a prolonged episode of back pain in 1987, but 
denied this problem on his separation examination.  The abnormal 
X-rays in 2001 were almost 3 1/2 years after separation and it 
would require speculation that the same findings would have been 
present during active duty.  Also, his job at that time could 
have contributed to the abnormal X-rays findings.  The examiner 
concluded a nexus would require speculation.

During the December 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that he was seen for his back 
within a year prior to discharge.  He also related that trauma to 
his back was caused by his duties as a patternmaker during 
service, which involved lifting 100 pound bags of sand and 
busting out molds with a sledgehammer.  The Veteran denied any 
specific injury or severe pain to his back during active service.  
He also denied any post-service injuries to his spine.  The 
Veteran also said that when he sought treatment for his back pain 
in 1987, he was told to take it easy and not ride his bike to 
work.  The Veteran's spouse testified that shortly after 
discharge from active service, the Veteran complained about his 
back hurting.  The Veteran and his spouse said that he had 
X-rays taken of his back in August of 1998, which showed nothing 
abnormal with regards to the back.  Rather, the conditions noted 
involved the hips.  

In written statements, the Veteran and his spouse have said that 
he has experienced recurring back pain since active service.  
They have also described an incident that occurred in 1987 when 
the Veteran struck a vehicle while riding his bicycle to work.  
The Veteran stated that he was thrown off the bicycle and onto 
the hood of the car before landing on the pavement.  He said that 
he did not file a police report and did not report the accident 
to medical personnel because he thought he would get in trouble.  
The Veteran also related that during his discharge physical, he 
was hurried and was not in much pain with his back at that time, 
although he had experienced recurring back pain during service.

After carefully considering the Veteran's contentions and 
reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a low back disability.

The Board acknowledges the Veteran's contentions and the lay 
assertions from his spouse as to the continuity of his symptoms 
since service and the assertion that he suffered a bike accident 
in service.  However, the service treatment records do not 
reflect a bike accident.  When he was seen in 1987, he simply 
reported a 3 week history of riding his bike 18 miles to work and 
having current back pain.  He did not mention any type of fall or 
specific injury.  Moreover, when first seeking care for his back 
in 2001, he denied any specific injury.  During his hearing in 
December 2009, he was asked if there was any specific incident in 
service that caused trauma to his back.  He reported his lifting 
duties and using a sledgehammer in service, but made no mention 
of any bike accident.  In addition, while the Veteran and his 
wife have reported that the Veteran has had back pain ever since 
1987, the Veteran repeatedly denied having recurrent back pain in 
Reports of Medical History, specifically those completed in March 
1989, May 1991, October 1996, and October 1997.  On the 1996 and 
1997 forms, he did provide positive responses to other unrelated 
conditions however.  Finally, when seen in 1998 for treatment, he 
reported only right hip pain, not back pain as he now contends.  
Bilateral hip X-rays at that time were normal.  It was not until 
March 2001 that the record reflects he was seen for low back 
pain.  In short, the Board finds the Veteran's denial of 
recurrent back pain in service to be more credible and probative 
than the contentions of continued back pain since 1987 made in 
connection with the current claim.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in 
lay evidence and conflicting statements of the veteran in 
weighing credibility).

Although the Veteran's private physician stated that the 
Veteran's multiple joint conditions originate from chronic use of 
the joints affected, and that it is known that repetitive, long 
term use is what causes these conditions to occur, such statement 
did not specifically relate any of the Veteran's current low back 
conditions to active service or any incident therein.  Further, 
the opinion was not supported by a rationale specific to the 
Veteran and there is no indication that the physician had the 
benefit of reviewing the claims file when she rendered the 
opinion.  As such, the Board finds this opinion is entitled to 
no probative value.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").  Conversely, the June 
2010 VA examiner reviewed the claims file to include specific 
references to in-service and post service findings.  After 
reviewing the claims file and examining the Veteran, the examiner 
concluded he could not link the Veteran's current back disorder 
to service without resorting to speculation.  The examiner 
explained that although the Veteran had back complaints in 1987, 
he denied any problems with his back at discharge.  The examiner 
also noted that the abnormal X-ray in 2001 was 3 1/2 years after 
service and it would be speculative to state that the condition 
was present in service.  He further stated that the Veteran's job 
at that time could contribute to the findings.  In summary, the 
examiner reviewed the Veteran's claims file and examination 
results, and considered the Veteran's treatment for back pain in 
1987.  Nevertheless, he could not find enough positive evidence 
to link the Veteran's current back disorder with his active duty 
service.  

Moreover, while the Veteran and his wife contend that his current 
low back condition is due to service, lay persons without medical 
training, such as the Veteran and his wife, are not competent to 
opine on matters requiring medical expertise, such as the 
etiology of spinal disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, their contentions on this 
point are not competent medical evidence.   

In summary, while there is evidence that the Veteran was treated 
for mechanical low back pain during service, there is no 
probative evidence linking the Veteran's current low back 
conditions to his military service.  Likewise, there is no 
competent evidence that any arthritis of the spine became 
manifest to a compensable degree within one year from the date of 
termination of active service.  Thus, the preponderance of the 
evidence is against a finding of service connection for a low 
back disability or a direct or presumptive basis.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


